Rudkin, J.
(dissenting) — It seems to me that the contract in suit clearly calls for the construction of a continuous line of road from at or near Wallula Junction to Walla Walla by *132way of the head of Eureka Elat, and that such contract is not complied with by the construction of a road from at or near Wallula Junction to Walla Walla, through Eureka Flat, with a branch or spur running to the head of the Flat. In other words, I think the main line should extend to the head of the Flat, and not a branch or spur from the main line. I therefore dissent.